SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-156062 BELLMORE CORPORATION (Name of small business issuer in its charter) Nevada 26-3033276 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1806 Bellmore Street
